          Case 1:18-cv-06474-ER Document 125 Filed 08/19/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




THE CITY OF NEW YORK,                                                             8/19/2019

                     Plaintiff,

          v.

WILLIAM P. BARR, in his official                 CIVIL ACTION NO. 1:18-cv-06474
capacity as Acting Attorney General              (Judge Ramos)
of the United States, and the UNITED
STATES        DEPARTMENT          OF
JUSTICE,

                     Defendants.



                                            STIPULATION

       Plaintiff the City of New York (“Plaintiff”), and Defendants William P. Barr and the

United States Department of Justice (“Defendants”), do HEREBY STIPULATE AND AGREE

as follows:

    1. This stipulation shall remain in effect for a period of 60 days from the date hereof, i.e.,

       until October 12, 2019. On October 12, 2019, and every 30 days thereafter, this

       stipulation shall automatically be extended for a 30-day period (the “extension term”),

       except in the case that Defendants give notice to Plaintiff 14 days in advance of the end

       of an extension term that Defendants do not agree to renew the stipulation for the next

       extension term, thus ending the stipulation at the end of the then-operational extension

       term;




                                                    1
      Case 1:18-cv-06474-ER Document 125 Filed 08/19/19 Page 2 of 3



2. For the duration of this stipulation, Defendants shall not disburse, expend, or revert to the

    Treasury the Fiscal Year (“FY”) 2018 Edward Byrne Memorial Justice Assistance Grant

    (“Byrne JAG”) funds allocated to Plaintiff; and

3. For the duration of this stipulation, Defendants shall not deny Plaintiff its FY 2018 Byrne

    JAG award (in keeping with its FY 2018 Byrne JAG formula allocation) on the basis of

    failure to accept the FY 2018 Byrne JAG award within 45 days of receiving the award

    documents;

4. If this stipulation is in effect at the time a resolution of this matter on the merits is

    reached, Defendants shall not deny Plaintiff its FY 2018 Byrne JAG award for failure to

    accept the award within the deadline to accept without first advising Plaintiff in writing

    of a new period (of not less than 45 days) within which to accept and allowing that period

    to expire. If after a determination on the merits, Plaintiff remains eligible for an FY 2018

    Byrne JAG award and the Court’s order does not require alteration of the award

    documents, Defendants will issue a new deadline within 7 days;

5. This stipulation replaces the Stipulation and Order previously entered and agreed

    between the Defendants and Plaintiff (ECF No. 96), which is no longer in effect; and

6. This stipulation applies only to the parties that are currently before the Court in this

    litigation. No party that is not currently named as a party to this litigation shall be

    entitled to any rights or benefits whatsoever under this stipulation.




                                                   2
          Case 1:18-cv-06474-ER Document 125 Filed 08/19/19 Page 3 of 3



IT IS STIPULATED AND AGREED.

DATED: August 13, 2019

By: /s/ Meryl Holt
Meryl Holt
DEBEVOISE & PLIMPTON, LLP
919 Third Avenue, 3rd Floor
New York, NY 10022
Phone: (212) 909-6000
mholt@debevoise.com

Counsel for Plaintiff


By: /s/ Daniel D. Mauler
Daniel D. Mauler
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
950 Pennsylvania Ave, NW, Rm. No. 6141
Washington, DC 20530
Phone: (202) 616-0773
Fax: (202) 616-8470
Dan.mauler@usdoj.gov

Counsel for Defendants




SO ORDERED:                                            _______________________
                                                       Edgardo Ramos, U.S.D.J.
                                                                8/19/2019
                                                       Dated: _________________
                                                       New York, New York




                                          3
